Stone,. J.
From a judgment rendered by a justice of the peace, an appeal was taken to the district court on the 8th day of September, A. D. 1877, and, at the next ensuing *256term of said court, on motion of the defendant, the suit was dismissed and judgment for the costs rendered against the plaintiff, 'who thereupon brings the case to this court, and assigns for error, that the rendition of said judgment is without the jurisdiction of the district court.
Section 1599, Gen. Laws (Act of March 14, 1877), is as follows:
“All appeals from judgments of justices of the peace, both in civil and criminal actions, shall be taken to the county court of the same county, and no appeal shall lie from a judgment of a justice of the peace in any cause, civil or criminal, to the district court.”
This law was in force at the time the appeal was taken, and hence the district court acquired no jurisdiction of the case, and had no authority to render any judgment therein, except to dismiss the appeal. And such dismissal of the appeal must be without costs. Bartels v. Hoey, 3 Col. 279.
The judgment of the district court is accordingly

Reversed.